Citation Nr: 0930624	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  03-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
the residuals of right (major) fourth and fifth metacarpal 
fractures with deformity of the right fifth finger.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from November 
1982 to April 1983 and reportedly had active duty from April 
1996 to September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  In that decision, the RO granted service 
connection for residuals of service-connected right fourth 
and fifth metacarpal fractures with deformity of the fifth 
finger, evaluated as 10 percent disabling.  In February 2004 
and July 2006, the Board remanded this case for further 
development.  

The July 2006 remand also requested that the Veteran be 
contacted at a Chino, California mailing address (the current 
address of record) and that he be scheduled for an 
examination.  The claims file shows the proper development 
was undertaken to locate the Veteran and find his current 
address of record.  Correspondence was sent to the Veteran 
and was not returned as undeliverable.  The claims file also 
shows the Veteran has not responded to or contacted VA since 
filing his April 2003 substantive appeal.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991) (affirmed on 
reconsideration, 1 Vet.App. 406 (1991)) (If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence).  As a result, the Board 
will proceed with the adjudication of the Veteran's claim and 
rate the claim based on the evidence of record.  See 
38 C.F.R. § 3.655(c)(1) (2008).  


FINDING OF FACT

The residuals of the right (major) fourth and fifth 
metacarpal fractures with deformity of the right fifth finger 
have been manifested by limited range of motion and decreased 
grip strength.  


CONCLUSION OF LAW

The criteria for an initial increased rating in excess of 
10 percent for residuals of a fracture of the fourth and 
fifth metacarpal are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5223, 5227, 5230 
(Effective prior to and from August 22, 2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311, 1315-1316 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran was medically evaluated in 
conjunction with his claim in November 2001.  A June 2009 
notice letter, sent to his last known address, informed the 
Veteran that he was scheduled for a July 2009 VA examination.  
A July 2009 notice letter informed him he failed to report 
for this examination (other documents also verify the Veteran 
failed to report for his VA examination).  The duties to 
notify and assist have been met.  

II. Legal Criteria 

        A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, for initial rating decisions that establish 
service connection and assign an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

        B.  The Musculoskeletal System

The claim on appeal originates from a January 2002 rating 
action that granted service connection for residuals of right 
(major) fourth and fifth metacarpal fractures with deformity 
of the right fifth finger and assigned a 10 percent rating 
from September 2000.  Effective on August 26, 2002, the 
regulations pertaining to evaluations for finger disabilities 
changed.  See 67 Fed. Reg. 48784 (2002) .  Prior to the 
effective date of the new regulations, the veteran's claim 
for an increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-
2000 (April 10, 2000).  However, from and after the effective 
date of amendment, both the old and the new criteria will be 
considered. Id.  Regardless, as will be explained herein, the 
Veteran does not meet the criteria for a higher evaluation 
under either the old or new criteria.

The pertinent rating criteria for evaluating finger injures 
in effect prior to August 26, 2002 were as follows:

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3) With only one joint in a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

(4) With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

A 20 percent rating is warranted for unfavorable ankylosis of 
the ring finger and little finger of the major or minor hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5219 (2001).  A maximum 10 
percent rating is warranted for favorable ankylosis of the 
ring and little finger of the major or minor hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5223.  

(a) The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips of the tips of the fingers to within 2 inches (5.1 
cms.) of the transverse fold of the palm. Limitation of 
motion of less than 1 inch (2.5 cms.) in either direction is 
not considered disabling.

(b) Combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades. Clearly, the veteran demonstrated greater range of 
motion than would be required for an increased rating for any 
finger under these criteria, both on his examination in 
November 2002 and when he was able to make a fist when 
evaluated in April 2001.

Beginning on August 26, 2002, the Board may consider whether 
a rating in excess of 10 percent is warranted under the new 
criteria.  For an evaluation of the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits of the hand:

(1)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)	With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

(4)	With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Under Diagnostic Code (DC) 5223 for evaluation of favorable 
ankylosis of two digits of one hand, an evaluation of 10 
percent is warranted when there is favorable ankylosis of the 
ring and little; middle and little; or middle and ring 
fingers.  An evaluation of 20 percent is warranted when there 
is favorable ankylosis of the index and little; index and 
ring; or index and middle fingers.  An evaluation of 30 
percent is warranted when there is favorable ankylosis of the 
thumb and little; thumb and ring; thumb and middle; or thumb 
and index fingers.

(a)	The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 cms.) of the transverse fold 
of the palm. Limitation of motion of less than 1 inch (2.5 
cms.) in either direction is not considered disabling.

(b)	 Combination of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

III. Analysis

The Veteran contended in December 2000 statement that his 
right hand remains abnormal to deformed after two in-service 
surgeries.  He also stated that it was hard to turn door 
knobs and keys or do anything involving dexterity with his 
right hand.  

A June 1996 enlistment examination shows the Veteran is right 
handed.  Service treatment records include a December 1996 
emergency record reflecting that the Veteran suffered trauma 
to his right hand after his fist struck a wall.  The 
assessment was right fifth metacarpal fracture with three 
millimeters of displacement.  In January 1997, a service 
treatment consultation record shows the Veteran presented 
with decreased active range of motion that improved with 
applied heat.  By February 1997 the Veteran was experiencing 
tenderness to palpation and decreased sensation.  

No further records show treatment until September 1999, where 
a record shows follow up.  The assessment in October 1999 was 
that the Veterans right fourth and fifth metacarpal shaft 
fracture was healed.  November 1999 records show the Veteran 
had hardware removed with no problems and was stable after 
the minimal surgery.  

The Veteran was given a November 2001 VA examination.  The 
Veteran's records were reviewed.  The Veteran related the 
history of his right hand disability.  He stated he had 
continued problems with his hands and fingers, but he worked 
as an ophthalmology technician for six months with no missed 
days for the condition.  At the time of the examination, the 
Veteran was not working and was taking care of his daughter.  
The Veteran was observed in the waiting room picking up the 
child with both hands without difficulty.  

Upon physical examination, the Veteran demonstrated limited 
range of motion of the fourth and fifth finger during active 
participation.  The examiner reported the Veteran "appeared 
to somewhat noncooperative with bending his fourth and fifth 
fingers."  Passively, the fingers could be flexed, otherwise 
they were partially flexed.  The Veteran had decreased grip 
strength in his right hand compared to his left, 
"[apparently] due to the fact that he did not utilize his 
fourth and fifth fingers."  The examiner reported there was 
no evidence of muscle atrophy to account for this decreased 
grip strength.  The Veteran reported paresthesia from mid-
forearm downward to his hand.  A calcified deformity over the 
midshaft of both the fourth and fifth metacarpals was 
observed on the right hand.  The diagnosis was right fourth 
and fifth metacarpals with residual deformity of the right 
fifth finger.  Also noted was moderate residual decreased 
strength and range of motion of the right hand.  

November 2001 VA imaging and radiology records show the 
Veteran had a healed fracture of the right fifth metacarpal 
and probably at the base of the right fourth metacarpal.  No 
significant post-traumatic arthritic changes were 
demonstrated.  He had no current fracture.  The deformity of 
the fifth metacarpal was described as mild.  

As mentioned above, the Veteran failed to report for a new VA 
examination at which a VA examiner would have addressed range 
of motion in degrees and the degree of functional loss due to 
pain, weakened movement, excess fatigability or 
incoordination.  As a result, the Board must adjudicate the 
claim based on the evidence available.  38 C.F.R. 
§ 3.655(c)(1).  

The Veteran does not meet or approximate the criteria for a 
higher evaluation under either the old or new criteria.  
Under the old criteria, he did not exhibit unfavorable 
ankylosis and 10 percent is the maximum evaluation for 
ankylosis of the ring and little fingers of the major hand.  
Under the new criteria, an increase is not warranted under 
limitation of motion of individual digits because such a 
rating is noncompensable.  38 C.F.R. § 4.71a, DC 5230.  
Ankylosis for individual digits is also noncompensable.  
38 C.F.R. § 4.71a, DC 5227.  The Veteran was rated under 
favorable ankylosis of multiple digits, DC 5223, which gives 
him his current rating of 10 percent disabling.  An increase 
under this code would have to involve different digits of the 
hand or unfavorable ankylosis, which was not found at the 
November 2001 examination.  At the November 2001 VA 
examination, the Veteran was observed using his right hand 
with no difficulty.  As a result, an increase is not 
warranted.  

The Board has evaluated the Veteran's right hand disability 
under all applicable diagnostic codes.  The right hand does 
not demonstrate unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 
5219 (2008).  His ring and little fingers are already being 
rated under favorable ankylosis of multiple digits, DC 5223, 
as a result the DCs involving other digits are not 
applicable.  38 C.F.R. § 4.71a, DC 5220-5223 (2008).  

There is no basis for a rating in excess of 10 percent based 
on limitation of motion due to any functional loss as the 
veteran is already receiving a schedular rating in excess of 
the maximum for limitation of motion of the of the fourth and 
fifth fingers.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

In accordance with Hart, 21 Vet. App. at 509-510, staged 
ratings have been considered by the Board.  The Veteran's 
right hand disability has not shown to have fluctuated during 
the appeal period.  A staged rating is not warranted.  

As for extraschedular consideration, the Veteran has not 
needed frequent hospitalization for his disability and no 
objective evidence suggests it markedly interferes with 
employment.  The existing schedular rating is already based 
upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of a Veteran 
working or seeking work.  No exceptional or unusual 
disability picture has been shown.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).  

As the preponderance of the evidence is against the claim for 
an initial increased rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating higher than 10 percent for the residuals of 
the right (major) fourth and fifth metacarpal fractures with 
deformity of the right fifth finger is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


